Citation Nr: 0201042	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  98-08 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a pilonidal cyst, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to June 
1963.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which increased the evaluation for 
the veteran's pilonidal cyst to 10 percent, effective in June 
1997, the date of the claim.  During the pendency of the 
appeal, an October 1998 rating decision increased the 
evaluation to 30 percent, effective in June 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's pilonidal cyst is manifested by some 
drainage with less than extensive crusting, without extensive 
exfoliation, systemic or nervous manifestations, or a showing 
of being especially repugnant.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for a pilonidal cyst have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7806 and 7819 (2001); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that the current 30 percent evaluation 
assigned for his pilonidal cyst does not adequately reflect 
the severity of that disability.  He maintains that his 
pilonidal cyst results in pain, drainage, crusting and 
tenderness that interferes with his functioning.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as well as the evidence of record, by May 1998 and 
April 1999 statements of the case, and supplemental 
statements of the case dated in June 2000 and October 2001.  
VA has also conducted relevant examinations and obtained 
medical opinions.  

In correspondence received in July 2000, the veteran 
maintained that a June 1998 VA examination was inadequate.  
He did not provide specific reasons for this assertion.  
Review of the July 2000 examination report reveals that all 
subjective and objective findings necessary for evaluation of 
the veteran's disability were observed and recorded, and thus 
the examination appears complete and adequate.  Accordingly, 
the examination report constitutes material evidence to be 
considered in the evaluation of the veteran's pilonidal cyst. 

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate this claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

The veteran was granted service connection for a pilonidal 
cyst by a January 1991 rating decision.  The evaluation was 
noncompensable, effective from December 1989.  There was no 
evidence of record at that time as to the veteran's current 
symptoms.  

Evidence dated during the appeal period includes the report 
of an August 1997 VA examination.  The veteran complained 
that since his second incision and drainage 32 years earlier, 
many new tracts developed which spontaneously closed with 
time.  The veteran currently had a new tract leading to pain 
and erythema with pustulant drainage.  The report provides 
that the veteran had a three-cm scar from an old surgery that 
was positive for thrombotic thrombocytopenic purpura and 
discoloration.  There was a new site/opening of sinus tracts 
with pustulant drainage that was positive for erythema.  The 
assessment was status post incisions and drainage pilonidal 
cyst, now with new sinus tract drainage, erythema.  

Another VA examination report dated the same day states that 
the veteran's pilonidal cyst was drained in 1962 and had been 
festering since then.  The report states that the veteran was 
a construction worker.  Regarding limitations, the veteran 
could sit down for less than 30 minutes, and the drainage and 
condition led to headaches, nausea and pain.  Standing and 
walking did not bother him.  The finds were noted in a 
diagram that paralleled the other examination of this date.  
The impression was chronic pilonidal disease.  

A March 1999 VA examination report relates that most of the 
veteran's treatment since 1963 had been self-treatment.  The 
veteran said that he continued with pain, especially with 
sitting, prolonged walking, and with clothes rubbing against 
the area.  He reported that he continued to have purulent 
drainage from that area on an intermittent basis.  The 
veteran worked as a pipe fitter, and occasionally missed a 
day of work due to his pilonidal cyst.  Reports of review of 
the veteran's GI and neurologic systems shows that he denied 
nausea, vomiting, diarrhea and abdominal pain; and headaches, 
tingling and numbness.  In addition, the veteran's endocrine 
and psychiatric systems were also without symptoms of 
complaints.  

On physical examination, the veteran had an irregular 
somewhat stellate five-inch scar on the buttocks, just to the 
right side of the proximal end of the intergluteal fold.  The 
scar extended into the subcutaneous tissue and there was 
tenderness in the area of the scar.  In the center of the 
scar there were one or two small slightly crusted areas which 
appeared to be cutaneous drainage stoma.  The scar's width 
was irregular from .5 to 1 mm.  There was no tenderness 
present.  There was adherence of the scar to the underlying 
subcutaneous tissue.  The texture was firm.  The scar was 
elevated approximately one to two cm.  The color was pink, 
with no evidence of underlying tissue loss.  Some 
disfigurement was present to a moderate degree.  There was no 
limitation of function.  Slight inflammation was present and 
minimal ulceration in the central portion at the drainage 
site.  There was no edema, and minimal evidence for keloid 
formation.  Photographs were taken and associated with the 
report.  The pertinent diagnosis was pilonidal cyst.  

The report of a February 2000 VA examination states that the 
veteran reported drainage from his pilonidal cyst area about 
once a week.  He said that he did not wear any type of pad 
and denied soiling at that time.  On physical examination, 
there was evidence of scar tissue, which was about 3 cm., 
noted in the rectal area.  It was non-tender to palpation, 
with no adherence or underlying tissue loss.  There was a 
rectal fistula noted superiorly.  The report states that no 
drainage, discharge or tenderness was noted.  

The diagnosis was pilonidal cyst status post excision with 
residual rectal fistula.  The examiner stated that the 
veteran's pilonidal cyst was gone.  However, he did have a 
fistula formation with no drainage at that time.  

According to the report of a December 2000 VA GI pre-
procedure history and physical, the veteran reported having a 
pilonidal cyst on the rectum that drained about twice a 
month.  The veteran stated that the fluid was foul smelling 
and glue colored.  The veteran noted having had such cysts 
since the service and that they were very painful.  The 
veteran stated that he felt terrible and used soap and water 
when he had the lesions.  There were no fevers, diarrhea or 
constipation.  The veteran reported painful bowel movement 
with no blood.  The veteran reported that a digital rectal 
examination conducted about three months earlier was normal.  
On physical examination of the rectum, there was an area of 
erythema at the 12:00 position.  There was no pus or fluid 
draining from that area.  There was slight tenderness to 
palpation.

A discussion section states that according to the veteran, 
the pilonidal cyst area drained and was very painful two to 
three times a month.  The draining lasted for several days.  
It swelled up, crusted, and had a foul odor.  At the time of 
the examination, there was no draining but the veteran stated 
that the area was draining three to four days earlier and the 
area usually drained to skin.  The examiner stated being 
unable to evaluate if there was any communicating areas to 
the GI tract.  The veteran refused a flexible sigmoidoscopy 
and reported that a rectal examination three months earlier 
was normal.  The examiner noted that evaluation of the 
veteran's pilonidal cyst was a surgical issue.  The veteran 
would be referred to surgery for evaluation, because his 
refusal of the flexible sigmoidoscopy limited the evaluation 
possible in the GI clinic.  

A December 2000 VA medical report provides that the veteran 
underwent a flexible sigmoidoscopy later that month.  The 
veteran tolerated the procedure well and there were no 
complications.  No findings or impression was provided.  

The veteran has submitted written correspondence in support 
of his claim.  In correspondence received in June 1998, the 
veteran asserted that he tried to medicate his pilonidal cyst 
but the salve did not help.  The pilonidal cyst resulted in 
headaches and aches throughout his body.  When he pulled 
clothes on, it caused the pilonidal cyst to itch badly.  He 
said that his pilonidal cyst merited a 30 percent evaluation.  

In correspondence received in July 2000, the veteran 
disagreed with some of the findings set forth in the June 
2000 statement of the case.  He asserted that in fact his 
pilonidal cyst was tender, and that there was crusting, 
exfoliation and a strong offending odor.  The rectal area 
drained at lease twice a month, for four days at a time that 
made the veteran very sick and irritable.  He described the 
tenderness as extreme, and said that the pain from this 
tenderness prevented him from sitting or functioning 
normally.  The veteran said that because of these conditions, 
he had become very nervous and irritable.

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's pilonidal cyst has been evaluated under 
Diagnostic Code 7819, for new growths, benign, skin.  Such 
growths are to be rated as scars, disfigurement, etc., as for 
eczema, dependent upon location, extent and repugnant or 
otherwise disabling character of manifestations.  Diagnostic 
Code 7819.  Under the Rating Schedule, a 30 percent 
evaluation is warranted for eczema manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The maximum 50 percent schedular evaluation 
is warranted for eczema with ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant.  Diagnostic 
Code 7806.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 30 percent for the veteran's 
pilonidal cyst.  In so finding, the Board acknowledges that 
the veteran has made credible assertions in his 
correspondence and during his VA examinations as to the 
severity and composition of his pilonidal cyst symptoms.  As 
a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation, but is competent to provide an opinion as 
to observable symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Within this scheme, then, the veteran's 
testimony is entitled to some probative weight. 

Nevertheless, the Board finds that the objective evidence of 
record does not support the veteran's claim for a 50 percent 
evaluation.  The VA examination reports and treatment records 
are negative for any evidence that his pilonidal cyst results 
in systemic or nervous manifestations.  The March 1999 VA 
examination specifically found that his GI, endocrine, 
neurologic and psychiatric systems were normal on review.  
This examination also found that the veteran's disfigurement 
was moderate, and his ulceration was minimal.  The remainder 
of the veteran's medical records are negative for mention of 
ulceration or disfigurement.  Absent systemic or nervous 
conditions or exceptional repugnance, the criteria for a 50 
percent evaluation are not met.  

The Board recognizes that drainage was observed on 
examination in August 1997, and that in March 1999 there were 
one or two small slightly crusted areas that appeared to be 
cutaneous drainage stoma.  On the other hand, no treatment 
records exist that corroborate the veteran's report of 
drainage occurring two to three times a month.  The report of 
the most recent VA examination, in February 2000, is negative 
for drainage and discharge.  Therefore, the Board finds that 
as a whole the record fails to demonstrate extensive crusting 
warranting a 50 percent evaluation.  Diagnostic Code 7806.  
The findings are far closer to the schedular criteria for the 
30 percent evaluation.  

Finally, regarding the veteran's assertions that his 
pilonidal cyst prevents normal functioning, the Board notes 
that the veteran has failed to submit any employment or 
treatment records demonstrating that he has missed work due 
to symptoms of his pilonidal cyst.  Moreover, an August 1997 
VA examination report provides that the veteran could stand 
and walk.  The March 1999 VA examination found that the 
veteran's pilonidal cyst did not limit his function.  

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation for the veteran's 
pilonidal cyst in excess of 30 percent.  


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
pilonidal cyst is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

